EXHIBIT PRESS RELEASE Contacts: Kite Realty Group Trust Dan Sink Chief Financial Officer (317) 577-5609 dsink@kiterealty.com Kite Realty Group Trust Adam Chavers Director of Investor Relations (317) 713-5684 achavers@kiterealty.com Kite Realty Group Trust Reports FourthQuarter and Full Year 2009 Results Highlights · Funds From Operations (FFO) was $0.12 per diluted share for the fourth quarter of 2009 and $0.48 per diluted share for the year ended December 31, 2009; excluding a third quarter non-cash impairment charge on a real estate operating asset, FFO was $0.57 per diluted share for 2009 · Cash and availability under the credit facility was approximately $87 million at quarter end · Subsequent to the end of the quarter, the Company extended or refinanced all remaining 2010 debt maturities · 27 new leases and renewals for 300,000 square feet were executed during the quarter including anchor leases with Whole Foods at Cobblestone Plaza, Toys ‘R Us at Coral Springs Plaza, and Academy Sports & Outdoors at Bolton Plaza Indianapolis, Ind., February 17, 2010 – Kite Realty Group Trust (NYSE: KRG) (the “Company”) today announced results for its fourth quarter and year ended December 31, 2009.Financial statements and exhibits attached to this release include results for the three and twelve months ended December 31, 2009 and December 31, 2008. Financial and Operating Results For the three months ended December 31, 2009, funds from operations (FFO), a widely accepted supplemental measure of REIT performance established by the National Association of Real Estate Investment Trusts, was $8.7 million or $0.12 per diluted share for the Kite Portfolio compared to $10.0 million or $0.24 per diluted share for the same period in the prior year.FFO in 2009 and 2008 is based on diluted shares and operating partnership units outstanding of 63.1 million and 33.9 million, respectively.Diluted common shares outstanding in 2009 reflect the issuance of 28.75 million shares in the Company’s May equity offering.The Company’s allocable share of FFO was $8.0 million for the three months ended December 31, 2009 compared to $8.1 million for the same period in 2008. For the twelve months ended December 31, 2009, FFO for the Kite Portfolio was $28.7 million or $0.48 per diluted share, which reflects the increase in common shares from the Company’s May 2009 equity offering, compared to $45.1 million, or $1.17 per diluted share for the prior year.Full year results for 2009 also reflect a previously disclosed third quarter non-cash impairment charge of $5.4 million or $0.09 per diluted share based on the full year weighted average share count.As adjusted for this impairment charge, FFO was $0.57 per diluted share.FFO per diluted share was based on 60.3 million diluted shares outstanding in 2009 and 38.6 million in 2008.The Company’s allocable share of FFO was $24.9 million for the year ended December 31, 2009 compared to $35.4 million for 2008. Given the nature of the Company’s business as a real estate owner and operator, the Company believes that FFO is helpful to investors when measuring operating performance because it excludes various items included in net income that do not relate to or are not indicative of operating performance, such as gains or losses from sales of operating properties, and depreciation and amortization, which can make periodic and peer analyses of operating performance more difficult. The Company believes presenting FFO in this manner allows investors and other interested parties to form a more meaningful assessment of the Company’s operating results.For informational purposes, the Company also has provided FFO adjusted for the impairment charge recorded in September 2009.The Company believes this supplemental information provides a meaningful measure of its operating performance.A reconciliation of net income to FFO is included in the attached table. The Company’s total revenue for the fourth quarter of 2009 was $29.3 million, down from $41.7 million for the same period in 2008.This decrease reflects a decline in construction activity of $14.3 million. Fourth quarter revenues from real estate operations were $24.4 million, an increase of $1.8 million or 8.2% over the prior year.Net income attributable to Kite Realty Group Trust was $0.6 million for the fourth quarter of 2009 compared to a net loss in the prior year of $2.0 million which included the Company’s share of a $4.4 million write off of assets in connection with the liquidation of Circuit City. The Company’s total revenue for the twelve months ended December 31, 2009 decreased from $142.1 million to $115.3 million, a decline of $26.8 million, of which $19.7 million related to lower construction activity and $7.0 million related to reduced gains on land and outlot sales.The net loss attributable to Kite Realty Group Trust for the year ended December 31, 2009 was $1.8 million, which reflects the Company’s $4.7 million share of a non-cash impairment charge, compared to net income attributable to Kite Realty Group Trust of $6.1 million in 2008 which includes the Company’s share of the $4.4 million write off of assets in connection with the Circuit City liquidation and the Company’s share of a $2.7 million net loss from the sale of an operating property. 1 John A.
